           Case 3:19-cv-00371-JD Document 76 Filed 07/16/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA




 JILL BROWN and AUSTIN RUSSELL,
 Individually and on behalf of themselves and all       Case No. 3:19-cv-00371-JD
 others similarly situated,


         Plaintiffs,


 v.


 SHARP ELECTRONICS CORPORATION,


         Defendant.




                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Jill

Brown and Austin Russell (“Plaintiffs”), and Defendant, Sharp Electronics Corporation, hereby

stipulate to the dismissal of this action without prejudice.

       The parties have reached a settlement of both this lawsuit and several related actions

pending across the country: Lammey v. Sharp Electronics Corporation, 3:19-cv-00048-CAR

(M.D. Ga.); James, et al. v. Sharp Electronics Corporation, No. 2:19-cv-03246-SDM-EPD (S.D.

Ohio); Macone v. Sharp Electronics Corporation, No. 1:19-cv-12021-WGY (D. Mass); Hamm v.

Sharp Electronics Corporation, No. 5:19-cv-488 (M.D. Fla).
          Case 3:19-cv-00371-JD Document 76 Filed 07/16/20 Page 2 of 3




       The operative complaint in Hamm has been amended to include Plaintiffs’ claims and the

parties will be moving for preliminary approval of the nationwide settlement in the Hamm Court.



Dated: July 16, 2020                        RESPECTFULLY SUBMITTED,

                                    By:     /s/ Gregory Coleman__________________
                                            Gregory F. Coleman (admitted pro hac vice)
                                            Rachel Soffin (admitted pro hac vice)
                                            Lisa White (admitted pro hac vice)
                                            GREG COLEMAN LAW PC
                                            First Tennessee Plaza
                                            800 S. Gay Street, Suite 1100
                                            Knoxville, Tennessee 37929
                                            Telephone: (865) 247-0080
                                            Facsimile: (865) 533-0049
                                            greg@gregcolemanlaw.com
                                            rachel@gregcolemanlaw.com
                                            lisa@gregcolemanlaw.com

                                            Daniel K. Bryson (admitted pro hac vice)
                                            Harper T. Segui (admitted pro hac vice)
                                            WHITFIELD BRYSON & MASON LLP
                                            900 W. Morgan St.
                                            Raleigh, NC 27603
                                            Telephone: (919) 600-5000
                                            Facsimile: (919) 600-5035
                                            Dan@wbmllp.com
                                            Harper@wbmllp.com

                                            Hassan A. Zavareei (admitted pro hac vice)
                                            Andrea Gold (admitted pro hac vice)
                                            TYCKO & ZAVAREEI LLP
                                            1828 L. Street, NW, Suite 1000
                                            Washington, D.C 20036
                                            Telephone: (202) 973-0900
                                            Facsimile: (202) 973-0950
                                            hzavareei@tzlegal.com
                                            agold@tzlegal.com

                                            Annick Persinger (CA Bar No. 272996)
                                            TYCKO & ZAVAREEI LLP
                                            1970 Broadway – Suite 1070
                                            Oakland, CA 94607

                                               2
          Case 3:19-cv-00371-JD Document 76 Filed 07/16/20 Page 3 of 3




                                             Telephone: (510) 254-6808
                                             Facsimile: (202) 973-0950
                                             apersinger@tzlegal.com

                                             Attorneys for Plaintiffs
                                             Jill Brown and Austin Russell

                                             /s/ Brian E. O’Donnell
                                             Brian E. O’Donnell (admitted pro hac vice)
                                             Maura C. Smith (admitted pro hac vice)
                                             RIKER DANZIG SCHERER HYLAND &
                                             PERRETTI, LLP
                                             One Speedwell Ave.
                                             Morristown, NJ 07962
                                             T: 973-538-0800
                                             F: 973-451-3708
                                             bodonnell@riker.com

                                             Robert E. Davies / SBN 106810
                                             Stephen J. Mackey / SBN 131203
                                             Gregory A. Nelson / SBN 274926
                                             DONAHUE DAVIES LLP
                                             P.O. Box 277010
                                             Sacramento, CA 95827
                                             T: 916-817-2900
                                             F: 916-817-2644
                                             rdavies@donahuedavies.com
                                             smackey@donahuedavies.com
                                             gnelson@donahuedavies.com

                                            Attorneys for Defendant
                                            Sharp Electronics Corporation


                                CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, a true and correct copy of the foregoing was served

by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                             By:    /s/ Gregory Coleman_______
                                                    Gregory F. Coleman




                                                3
